OPINION — AG — IT WAS THE INTENT OF THE LEGISLATURE IN THE INSTANT SITUATION TO PROVIDE A SOURCE FROM WHICH COUNTIES MAY SECURE FUNDS TO EQUIP THEIR SHERIFF'S DEPARTMENT WITH TWO WAY RADIO COMMUNICATIONS SYSTEMS AND TO MAINTAIN THE SAME IN ORDER THAT THEY MAY MORE EFFECTIVELY PROVIDE ADEQUATE POLICE PROTECTION TO THE PUBLIC. IT IS THE ADDITIONAL OPINION OF THE AG THAT THE REASONABLE MEANING OF "TWO WAY RADIO COMMUNICATION SYSTEM" CONSONANT WITH THE PURPOSE OF THE STATUTE, INCLUDES WITHIN ITS SCOPE "WALKIE TALKIE" SETS WHICH ARE MERELY THE PORTABLE VERSIONS OF THE SYSTEM.   YOU CAN LEGALLY PURCHASE FROM THE COURT FUND THE PORTABLE TWO WAY SETS DESIRED, WITH, OF COURSE, THE AUTHORIZATION OF THE DISTRICT JUDGE, COUNTY JUDGE, AND COUNTY ATTORNEY, OR A MAJORITY THEREOF. CITE:  25 O.S. 1961 1 [25-1], 62 O.S. 1961 336 [62-336] [62-336], 25 O.S. 1961 29 [25-29] (CHARLES OWENS)